Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendments and remarks filed on 01/29/2021 are acknowledged and have been fully considered. Claims 1, 3-11, 13-21, 23-26, 28-30 and 37-43 are pending. Claims 19, 23, 26, 28 and 40-42 are amended. Claim 27 has been cancelled. Claims 2, 12, 22 and 31-36 were previously cancelled. Claims 1, 3-11 and 13-18 remain withdrawn as being directed to non-elected claims. Claims 19-21, 23-26, 28-30 and 37-43 are now under consideration on the merits. 

Response to Amendment
The previous rejections of claim 27 are moot in light of the cancellation of the claim in the amendments filed on 01/29/2021.
The previous objection to claim 28 is withdrawn in light of the amendment to the claim filed on 01/29/2021. The claim is amended to recite the full name of the abbreviation ‘AAA+’.
The previous rejections of claims 19-21, 23-26, 29-30 and 37-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement and the previous rejections of claims 19-21, 23-26, 28-30, and 37-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for New Matter are withdrawn in light of the amendments to the 
The previous rejections of claims 19-21, 23-26, 28-30 and 37-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 01/29/2021.

Claim Objections (Maintained)
Claim 38 is objected to because of the following informalities: the claim contains abbreviation ClpX.  It is suggested to disclose the full name and abbreviations in parenthesis for the first instance.  It is suggested to amend claim 38 as “The method of claim 28 wherein the AAA+ enzyme is Caseinolytic Protease X (ClpX).”  For evidence of the full name of ClpX, see CLPX (CLPX Gene, GeneCard Webpage; see Aliases for CLPX Gene on page 1).  Appropriate correction is needed.

Response to Arguments
Applicant's arguments filed on page 7 of the remarks filed on 01/29/2021 have been fully considered but they are not persuasive.  Applicants argue that ClpX is not an abbreviation and no amendment to claim 38 is warranted (see section Claim Objections on page 7).  However the full name of ClpX is Caseinolytic Protease X.  For evidence of the full name of ClpX, see CLPX (CLPX Gene, GeneCard Webpage; see Aliases for CLPX Gene on page 1).  The objection to claim 38 is maintained.  It is suggested to amend claim 38 as “The method of claim 28 wherein the AAA+ enzyme is Caseinolytic Protease X (ClpX).”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejections below are maintained and modified as necessitated by the amendments filed on 01/29/2021.

Claims 19-21, 23-26, 28-30, 37, 38 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merstorf et al., (Wild Type, Mutant Protein Unfolding and Phase Transition Detected by Single-Nanopore Recording, ACS Chem. Biol. 2012, in view of Martin et al., (Pore loops of the AAA+ ClpX machine grip substrates to drive translocation and unfolding, Nature Structural & Molecular Biology, Volume 15, Number 11, November 2008).
Regarding claim 19, Merstorf teaches a nanopore device comprising a phospholipid bilayer membrane with a nanopore that has fluidic chamber with a cis and a trans side and a circuit to monitor the ionic current changes by the movement of ions through the nanopore (reads on step a).  Merstorf teaches the addition of a protein to the cis side (reads on step c) and teaches the protein can be translocated to the trans side and teaches during the protein translocation, the ionic current changes can be monitored.  Merstorf teaches the nanopore to comprise bacterial proteins aerolysin or α-hemolysin (see Fig. 1, Fig. 2).  Merstorf teaches the protein that is translocated has to be unfolded before the translocation can occur.  Merstorf achieves the unfolding of the protein by addition of guanidinium chloride (Gdm-HCl) and teaches that at 0.4M Gdm-HCl, the protein is folded and in native state and does not translocate (Fig. 2a) and at 0.9M Gdm-HCl, the protein is unfolded and is translocated to the trans side which can be monitored by the ionic changes (Fig. 2b).  Merstorf teaches the buffer is a HEPES/chloride buffer (pg. 656 col. 1 Methods).  Merstorf teaches adding recombinant E. coli maltose binding protein (MalEwt) to the cis side and translocating it to the trans side; during the protein translocation, the ionic current changes are monitored. (Fig. 1; page 656, col. 2, reads on step f). Merstorf teaches the aerolysin nanopore (alpha-hemolysin) is a sensor to detect unfolding of MalEwt (Fig. 3,4). Merstorf teaches the amino acid sequence variants of Mal (MalEwt or MalE219 which is destabilized variant of MalEwt, see pg. 654 col. 1 last para) changes the ionic current changes observed as reads on step g – because Merstorf correlates sequence of the Mal protein to denaturation/translocation of the Mal protein based on ionic changes). 
Merstorf does not teach adding a ring-shaped NTP driven unfoldase to the fluidic chamber (step b), allowing the protein to contact the ring-shaped NTP driven unfoldase (step d) and allowing the protein to be translocated by the ring-shaped NTP driven unfoldase through the ring-shaped NTP driven unfoldase and through the nanopore to the trans side (step e). Merstorf does not specify that the protein comprises a sequence which is exogenous to the protein.
Martin teaches that ClpX is an AAA+ unfoldase, a class of enzymes that exist of ring hexamers of ATPases. (Page 1147, col. 1; applicants also define ClpX as an AAA+ unfoldase that is a “ring-shaped nucleoside triphosphatase” at par. [0052,0057,0058] of the PGPub).  Martin teaches that these proteins function by binding a peptide tag and using ATP-fueled conformational changes to translocate the tag through a narrow pore, physically pulling on the tag and bringing along the attached protein. (page 1147, col. 1).  More specifically, Martin teaches that ClpX recognizes and binds the ssrA tag. (page 1147, col. 2).  Martin teaches that ClpX forms a hexamer ring with a central pore; that the ssrA tag binds in the pore; and that ClpX translocates ssrA through the pore, literally exerting force on the polypeptide and unfolding it as it passes through. (page 1447; Figures 1a, 3).  Martin teaches expressing recombinant ClpX proteins as well as tagging titinCM protein with an ssrA tag, then allowing ClpX to perform translocation of guanidinium-denatured titinCM-ssrA in a HEPES/chloride/EDTA buffer. (page 1149; page 1151, column 1).  The ssrA tag is exogenous to titinCM and therefore reads on a 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Merstorf and add Martin’s ClpX protein (a ring shaped NTPase which is an unfoldase) to the fluidic chamber of the nanopore device of Merstorf to facilitate unfolding of the protein substrate instead of unfolding the protein substrate with Gdm-HCl. One of ordinary skill in the art would be motivated to do so because Merstorf teaches the protein substrate has to be unfolded before it can be translocated through the nanopore and the artisan is using an alternative means known in the art to achieve the unfolding (unfolding with ClpX instead of unfolding with Gdm-HCl). One of ordinary skill would have had a reasonable expectation of success in expressing Martin’s ClpX protein and adding it to the trans side of Merstorf’s fluidic chamber because Merstorf’s chamber also uses HEPES/chloride buffer, conditions under which Martin demonstrates ClpX is active and capable of translocation. The person of ordinary skill in the art would have had a further reasonable expectation of success in adding Martin’s ssrA tag to Merstorf’s MalEwt because Martin teaches methods for adding ssrA tags to recombinant proteins and Merstorf teaches recombinant MalEwt.
One of ordinary skill in the art would have been motivated to include Martin’s ClpX in the trans side of Merstorf’s chamber and to tag Merstorf’s MalEwt with Martin’s ssrA tag because Merstorf seeks to translocate proteins through the alpha-hemolysin nanopore and Martin teaches that ClpX is able to facilitate translocation by binding the ssrA tag and physically pulling the protein through the a pore, denaturing it as it goes.

Regarding claims 24 and 25, Merstorf teaches the nanopore to comprise bacterial proteins aerolysin or alpha-hemolysin (see Fig. 1, Fig. 2).
Regarding claim 26, Martin teaches ClpXP is an AAA+ protease that consists of two subunits, ClpX is attached to ClpP which has a degradation chamber (see pg. 1147 col. 1 para. 1, Fig. 3). Since, ClpX is an ATPase which unfolds a protein substrate by pulling the peptide through a pore and pushes it (translocates) into the chamber of another protein ClpP (see Fig. 1a, pg. 1147, col. 1 para. 1), it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the 
Regarding claims 28 and 38, Martin teaches that ClpX is an AAA+ unfoldase, a class of enzymes that exist of ring hexamers of ATPases. (Page 1147, col. 1; applicants also define ClpX as an AAA+ unfoldase that is a “ring-shaped nucleoside triphosphatase” at par. [0052,0057,0058] of the PGPub).
Regarding claim 29, Merstorf teaches using a patch-clamp amplifier to apply the voltage. (Page 656, column 2, referencing the AXOPATCH 200B amplifier).
Regarding claims 30 and 37, Merstorf teaches the addition of the Mal protein in a non-denatured state, and causes the denaturation (unfolding) by changing the concentration of guanidinium chloride (Fig. 2).
Regarding claim 42, Martin teaches the ssrA tag is exogenous to titinCM and therefore reads on an “exogenous sequence” that is a “targeting domain for” ClpX.
The teachings of Merstorf and Martin renders claims 19-21, 23-26, 28-30, 37, 38 and 42 obvious.

Claims 39 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merstorf et al., (Wild Type, Mutant Protein Unfolding and Phase Transition Detected by Single-Nanopore Recording, ACS Chem. Biol. 2012, 7, 652−658, Pub. Jan. 12, 2012) and in view of Martin et al., (Pore loops of the AAA+ ClpX machine grip substrates to drive translocation and unfolding, Nature Structural & Stoddart (US 2012/0107802; Pub. May 3, 2012; Of Record).
Regarding claims 39 and 43, Merstorf and Martin do not teach the nanopore to be Mycobacteria smegmatis porin A (MspA) and to be a solid state pore. Stoddart teaches transmembrane nanopores comprising proteins such as alpha-hemolsyin, Mycobacteria smegmatis porin A (MspA) (see par. [0201,0203]). Stoddart teaches the pore may be a solid state pore (par. [0202]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Merstorf in view of Martin and to substitute the alpha-hemolysin pore of Merstorf with MspA or a solid state pore as taught by Stoddart. One of ordinary skill in the art would be motivated to do so because Stoddart teaches alpha-hemolysin, MspA and solid state pores are all alternative pores that can be used for translocation. 
The combination of Merstorf, Martin and Stoddart renders claims 39 and 42 obvious.

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merstorf et al., (Wild Type, Mutant Protein Unfolding and Phase Transition Detected by Single-Nanopore Recording, ACS Chem. Biol. 2012, 7, 652−658, Pub. Jan. 12, 2012) and in view of Martin et al., (Pore loops of the AAA+ ClpX machine grip substrates to drive translocation and unfolding, Nature Structural & Molecular Biology, Volume 15, Number 11, November 2008) and applied to claims 19- above and further in view of Stefureac (Nanopore Analysis of a Small 86-Residue Protein, Small, 2008, 4, No. 1, 59-63).
Regarding claims 40 and 41, Merstorf teaches the amino acid sequence variants of Mal (MalEwt or MalE219 which is destabilized variant of MalEwt, see pg. 654 col. 1 last para) changes the ionic current changes observed as the protein is translocated (Fig. 4). Merstorf does not teach determining characteristics of a protein such as identity and sequence of the protein.
Stefureac teaches planar lipid membranes comprising alpha-hemolysin or aerolysin nanopores and teaches using them to perform single molecule studies on HPr protein (see Fig. 1, Fig. 2, pg. 59 col.1 last para.). Stefureac teaches using HPr variants with different amino acid mutations T34N, S46D and co-relates current changes during the translocation of the mutants through the nanopore (Fig. 5, Table 1,2). Stefureac teaches the goal of nanopore technology is to provide sequence and structure information of proteins and teaches single amino acid substitutions which cause structural changes can be readily detected in its technology (pg. 61 col. 1 last para).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Merstorf in view of Martin and to co-relate ionic current changes to amino acid substitutions in proteins as taught by Stefureac. One of ordinary skill in the art would be motivated to do so because Stefureac teaches co-relating the ionic current changes can help identify amino acid substitutions which would help in providing sequence and structure information of proteins.
The combination of Merstorf, Martin and Stefureac renders claims 40 and 41 obvious.
Response to Arguments
Applicant’s arguments filed on 01/29/2021 have been fully considered but are not persuasive.  Applicants argue that one of ordinary skill in the art would not be motivated to combine the cited prior Merstorf, Martin, Stoddart and Stefureac and requests withdrawal of the rejections of the claims under 35 USC 103(a).  Applicants summarize the instant invention (see page 9 and page 12 para. 3 of remarks) and argue that the instant invention involves the combined use of a ring-shaped NTP driven unfoldase and a nanopore to facilitate monitoring of ionic current changes during translocation of a protein through the nanopore, thereby enabling the determination of one or more characteristics of the protein based on the ionic current changes (see paragraph across pages 9 and 10 of remarks filed on 01/29/2021).  Applicants summarize the teachings of Merstorf (page 10) and argue that Merstorf does not teach using a ring-shaped NTP driven unfoldase such as ClpX to translocate the proteins through the nanopore (see page 10 para. 3).  Applicants argue that Martin relates to structure-function analysis of ClpX and does not interrogate the function of ClpX in isolation but only teaches the use of ClpX as a subunit in the context of ClpXP protease (see page 10 last para). Applicants argue that the modifying Martin to incorporate the approach described in Merstorf would render Martin inoperable for its purpose, because the denaturant (Gdm-HCl) employed in Merstorf would denature ClpX as well (see page 11 para. 3,4). Applicants argue that similarly modifying Merstorf to incorporate the method of Martin would render Merstorf inoperable for its intended purpose because Martin teaches ClpX to be used in the context of ClpXP protease and not in isolation.  Applicants argue that any protein substrate unfolded by ClpX would be degraded by the ClpP peptidase and 
It is noted the instant methods are rendered obvious over the teachings of Merstorf in view of Martin, in which the methods of Merstorf are modified with the teachings of Martin.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As discussed above Merstorf teaches devices and methods in which protein substrates are denatured/unfolded using Gdm-HCl and unfolded protein substrate is translocated through a nanopore.  Merstorf teaches the protein that is translocated has to be unfolded before the translocation can occur.  Merstorf achieves the unfolding of the protein by addition of guanidinium chloride (Gdm-HCl) and teaches that at 0.4M Gdm-HCl, the protein is folded and in native state and does not translocate and, at 0.9M Gdm-HCl, the protein is unfolded and is translocated to the trans side which can be monitored by the ionic changes.
Merstorf does not teach adding a ring-shaped NTP driven unfoldase to the fluidic chamber (step b), allowing the protein to contact the ring-shaped NTP driven unfoldase (step d) and allowing the protein to be translocated by the ring-shaped NTP driven 
Martin teaches that ClpX is an AAA+ unfoldase, a class of enzymes that exist of ring hexamers of ATPases.  Martin teaches that these proteins function by binding a peptide tag and using ATP-fueled conformational changes to translocate the tag through a narrow pore, physically pulling on the tag and bringing along the attached protein.  More specifically, Martin teaches that ClpX recognizes and binds the ssrA tag. Martin teaches that ClpX forms a hexamer ring with a central pore; that the ssrA tag binds in the pore; and that ClpX translocates ssrA through the pore, literally exerting force on the polypeptide and unfolding it as it passes through. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Merstorf and add Martin’s ClpX protein (a ring shaped NTPase which is an unfoldase) to the fluidic chamber of the nanopore device of Merstorf to facilitate unfolding of the protein substrate instead of unfolding the protein substrate with Gdm-HCl.  One of ordinary skill in the art would be motivated to do so because Merstorf teaches the protein substrate has to be unfolded before it can be translocated through the nanopore and the artisan is using an alternative means known in the art to achieve the unfolding (unfolding with ClpX instead of unfolding with Gdm-HCl). One of ordinary skill would have had a reasonable expectation of success in expressing Martin’s ClpX protein and adding it to the trans side of Merstorf’s fluidic chamber because Merstorf’s chamber contains HEPES/chloride buffer, conditions under which Martin demonstrates ClpX is active and capable of translocation. 

The argument that Martin only teaches ClpX in the context of ClpXP protease which would result in the unfolded protein substrate to be degraded by the ClpP peptidase is not persuasive.  Martin teaches the use of ClpP in its methods because ‘ClpP degradation provides a readout’ of the unfolding activity of ClpX (see pg. 1147 col. 2 System and Experimental Logic).  There is no teaching in Martin that ClpX would not unfold substrates if used without ClpP.  ClpX can unfold substrates even without the presence of ClpP.  For evidence, Singh et al., (Unfolding and internalization of proteins by the ATP-dependent proteases ClpXP and ClpAP, PNAS, August 1, 2000, vol. 97, no. 16, pgs. 8898-8903) teaches substrates are unfolded by ClpX alone (see Fig. 4, 5, Fig. 6B, pg. 8900 Unfolding of GFP-ssrA by ClpX, pg. 8901 col.1 Catalytic Unfolding of GFP-ssrA by ClpX and ClpA).
Therefore the teachings of Merstorf and Martin can be combined and renders instant claims 19-21, 23-26, 28-30, 37, 38 and 42 obvious.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657